          Case 4:21-cv-00494-LPR Document 5 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CONRAY CARROLL                                                                  PLAINTIFF
ADC #110901

v.                             Case No. 4:21-cv-00494-LPR-JJV

DEXTER PAYNE, Director, ADC                                                   DEFENDANT


                                        JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered. and

adjudged that this case is DISMISSED without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from this Judgment is considered

frivolous and not in good faith.

       IT IS SO ADJUDGED this 27th day of July 2021.




                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
